           Case 1:20-cv-00802-LGS Document 39 Filed 07/13/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 ZURICH NORTH AMERICAN INSURANCE :
 COMPANY, et al.                                              :
                                              Plaintiffs, :         20 Civ. 802 (LGS)
                                                              :
                            -against-                         :          ORDER
                                                              :
 SAVINO DEL BENE S.p.A, et al.,                               :
                                                              :
                                              Defendants. :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, the initial pretrial conference in this matter is scheduled for July 16, 2020.

No significant issues were raised in the parties’ joint letter or proposed case management plan

(“CMP”). It is hereby

        ORDERED that the July 16, 2020, initial pretrial conference is cancelled. If the parties

believe that a conference would nevertheless be useful, they should inform the court immediately

so the conference can be reinstated. The CMP and scheduling order will issue in a separate order.

The parties’ attention is particularly directed to the provisions for periodic status letters, and the

need for a pre-motion letter to avoid cancellation of the final conference and setting of a trial

date. It is further

        ORDERED that the parties are reminded that Defendants’ deadline to answer or

otherwise respond to the Amended Complaint (Dkt. No. 35) is July 15, 2020, per the Order dated

June 11, 2020, (Dkt. No. 33). The parties shall file a joint letter by July 17, 2020, apprising the

Court of the status of assignment of rights between Plaintiff and Savino del Bene U.S.A., Inc. and

its sister company Savino Del Bene S.p.A.
         Case 1:20-cv-00802-LGS Document 39 Filed 07/13/20 Page 2 of 2


       The parties should be aware that the Court does not extend the deadlines for discovery

absent compelling circumstances.

Dated: July 13, 2020
       New York, New York




                                               2
